LATTIMORE, J.
Conviction is for robbery by assault; punishment, 25 years in the penitentiary.
Miller, prosecuting witness, swore positively that appellant and another held him up at the point of a pistol and took from him his car, some money, and other property. At a date subsequent to that of the alleged robbery, appellant and another were found in possession of the car of Miller out near Pecos in Reeves county. Miller’s identity of appellant and his testimony relative to all the facts necessary to make out the state’s case was without dispute, save by appellant himself, who denied the assault and set up that he was at another place than Dallas on the date of the alleged robbery. We deem the facts amply sufficient to support the jury’s conclusion of guilt. No complaint is made of any matter of procedure by any bill of exceptions.
No error appearing, the judgment will be affirmed.